GRIFFIN, J.
When this cause was called for argument, the attorney-general moved to affirm the judgment under the provisions of section 1253 of the Penal Code.  The clerk’s transcript on appeal was filed on October 4, 1939. and no further proceedings were had in the matter. The cause was placed on the February 13, 1940, calendar for argument. No one appeared for appellant and no briefs have been filed for him. (People v. Brown, 25 Cal. App. (2d) 360 [77 Pac. (2d) 300].)
The judgment is affirmed.
Barnard, P. J., and Marks, J., concurred.